UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JERRY AUGUSTIN,

Plaintiff,
19-CV-8558 (CS)
~against-
ORDER OF SERVICE
WESTCHESTER COUNTY, ef al.,

Defendants.

 

 

CATHY SEIBEL, United States District Judge:

Plaintiff, currently incarcerated at Metropolitan Detention Center, brings this pro se
action under 42 U.S.C. § 1983, alleging that Defendants used excessive force and denied him
medical attention. By order dated October 15, 2019, the Court granted Plaintiff's request to
proceed without prepayment of fees, that is, in forma pauperis.'
DISCUSSION

A. Service on Westchester County, Correct Care Solutions, Santora, Craven, and Parks

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process .. . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

 

! Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

 
issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Boguslawa Uszynski, Maria Pabon,
David Walker, William Garvin, Daquan Scott, Jeramey Smith, Arshad Nelson, Joseph Pasciotty,
Naima Johnson, and Jenile Parchment through the U.S. Marshals Service, the Clerk of Court is
instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285
form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses
and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to
effect service upon these defendants. The service address for each of these Defendants is:

Westchester County Jail, 10 Woods Road, Valhalla, NY 10595.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

BR, Leave to amend

As per the Court’s ruling on the record on March 5, 2010, the Court grants Plaintiff until

June 1, 2020, to file his Second Amended Complaint.

 
CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff. An “Amended
Complaint” form is attached to this order. Plaintiff is reminded that his next complaint should be
fashioned as “Second Amended Complaint.”

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Boguslawa Uszynski, Maria Pabon, David Walker, William Garvin, Daquan Scott,
Jeramey Smith, Arshad Nelson, Joseph Pasciotty, Naima Johnson, and Jenile Parchment and
deliver all documents necessary to effect service to the U.S. Marshals Service.

The Clerk of Court is directed to mail a copy of this order and the complaint to the
Westchester County Attorney at: 148 Martine Avenue, White Plains, NY 10601.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue),

SO ORDERED.

Dated: March 5, 2020

White Plains, New York (bitty heft

CATHY SEIBEL
United States District Judge

 

 
DEFENDANTS AND SERVICE ADDRESSES

Boguslawa Uszynski
Westchester County Jail
10 Woods Road
Valhalla, NY 10595

Maria Pabon
Westchester County Jail
10 Woods Road
Valhalla, NY 10595

David Walker
Westchester County Jail
10 Woods Road
Valhalla, NY 10595

William Garvin
Westchester County Jail
10 Woods Road
Vathalla, NY 10595

Daquan Scott
Westchester County Jail
10 Woods Road
Valhalla, NY 10595

Jeramey Smith
Westchester County Jail
10 Woods Road
Valhalla, NY 10595

Arshad Nelson
Westchester County Jail
10 Woods Road
Valhalla, NY 10595

Joseph Pasciotty
Westchester County Jail
10 Woods Road.
Valhalla, NY 10595

Naima Johnson
Westchester County Jail
10 Woods Road
Valhalla, NY 10595

 
10.

Jenile Parchment
Westchester County Jail
10 Woods Road
Valhalla, NY 10595

 
 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV.
Write the full name of each plaintiff. (Include case number if one has been
assigned)
AMENDED
“agamst- COMPLAINT
(Prisoner)

 

Do you want a jury trial?
UYes ONo

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev. 5/20/16

 

 
I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).

C1 Violation of my federal constitutional rights

LC Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
Ill. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

L] Pretrial detainee

O Civilly committed detainee

{] Immigration detainee

L] Convicted and sentenced prisoner
L] Other:

 

Page 2

 
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title for other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Cade
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 
Vv. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach

additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
 

 

 

 

 

 

 

 

 

INJURIES:

lf you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 
VIL = PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
